Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 1 of 52 PageID 2682




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 EDWARDS MOVING & RIGGING,
 INC.,

        Plaintiff,

 v.                                                       Case No: 8:19-cv-1004-T-36SPF

 CASEY JENKINS, SIMS CRANE &
 EQUIPMENT CO., and SIMS HD,
 LLC,

       Defendants.
 ___________________________________/

                             OPINION AND ORDER

        This cause came before the Court during a bench trial held on June 2, 2020,

 June 3, 2020, and July 14, 2020. Upon due consideration of the testimony, exhibits

 received into evidence, argument of counsel, and the applicable law, and being

 otherwise fully advised in the premises, the following constitutes the Court’s findings

 of fact and conclusions of law, pursuant to Federal Rule of Civil Procedure 52(a). 1

 I.     FINDINGS OF FACT

        A. Edwards and Its Employment of Jenkins




 1
   Throughout this Opinion and Order, the Court may adopt, without attribution, language
 proposed by one party to the action. In all such instances, the findings or conclusions in
 question have become those of the Court, based on the Court’s review of the evidence and
 the law. To the extent that any of the Court’s findings of fact may be considered conclusions
 of law, or vice versa, they should be considered as such.
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 2 of 52 PageID 2683




        1.     Edwards Moving & Rigging, Inc. (“Edwards”) is a Kentucky corporation

 with its principal place of business in Shelbyville, Kentucky. 2

        2.     Casey Jenkins (“Jenkins”) is a Florida citizen and resident.3

        3.     Sims Crane & Equipment Co. (“Sims Crane”) is a Florida corporation

 with its principal place of business in Florida. 4 Sims HD, LLC (“Sims HD” and,

 together with Jenkins and Sims Crane, “Defendants”) is a Florida limited liability

 company, whose member is a Florida citizen. 5

        4.     Edwards is involved in the heavy hauling, lifting, and rigging business. 6

 The company moves and lifts heavy, long, or “overdimenisional” objects from “point

 A to point B,” with these distances ranging from a couple inches to thousands of

 miles. 7 Edwards provides services across multiple industries, such as the power plant

 and energy, chemical manufacturing, and infrastructure industries. 8 Edwards

 competes across multiple markets nationwide, in almost thirty states, including in

 Florida. 9 Edwards identifies Florida as one of its market areas because it performs

 work in Florida and has a yard in Florida. 10 Edwards did not have any confidentiality

 agreements with customers that required Edwards to keep its customer relationships


 2
   Joint Final Pretrial Statement, Doc. 80 ¶9.
 3
   Id.
 4
   Id.
 5
   Id.
 6
   See id.
 7
   Testimony of Jennifer Schuster, Doc. 100 at 24:14–17; Testimony of Jason Edwards, Doc. 100 at
 85:7–25.
 8
   Testimony of Jennifer Schuster, Doc. 100 at 24:18–25, 25:1–8.
 9
   Id. at 45:5–7, 77:18–25, 78:1–23.
 10
    Id. at 45:5–7.
                                               2
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 3 of 52 PageID 2684




 confidential, nor did Edwards formally require any customer to agree to keep a bid for

 work confidential. 11

        5.     Jenkins asked Jennifer Schuster, his sister-in-law and executive vice

 president of Edwards, for a job at Edwards because he was unhappy with his sales

 position in paper products and janitorial supplies, and Ms. Schuster helped him get

 hired. 12 Edwards hired Jenkins as a regional sales manager in August of 2016. 13

 Although he had experience in sales, Jenkins had no experience in the specialized

 heavy lifting, moving, and rigging industry before he worked for Edwards. 14

 Substantially all of the knowledge and relationships that he developed in the

 specialized field in which Edwards operates and competes were developed through,

 and as a result of, his employment with Edwards. 15 It typically takes an inexperienced

 salesman between two and three years of both formal and informal on-the-job training

 to acquire the requisite knowledge and skills to be able to perform the job effectively

 and on his or her own at Edwards. 16

        6.     Jason Edwards, president of Edwards, Carlos Stolzenbach of Edwards,

 and Ms. Schuster each testified as to the extensive array of knowledge that an




 11
    Testimony of Casey Jenkins, Doc. 115 at 9:9–16.
 12
    Testimony of Jennifer Schuster, Doc. 100 at 23:18–20, 33:16–25, 34:1–4; Testimony of Casey
 Jenkins, Doc. 115 at 17:25, 18:1.
 13
    Testimony of Jennifer Schuster, Doc. 100 at 33:24–25; Testimony of Casey Jenkins, Doc. 115 at
 7:25, 8:1–2; Joint Final Pretrial Statement, Doc. 80 ¶9.
 14
    Joint Final Pretrial Statement, Doc. 80 ¶9.
 15
    See Testimony of Casey Jenkins, Doc. 100 at 122:6–25, 123:1–24.
 16
    See Testimony of Jennifer Schuster, Doc. 100 at 39:9–12, 44:15–23; Testimony of Jason Edwards,
 Doc. 100 at 89:23–25; Testimony of Carlos Stolzenbach, Doc. 101 at 48:5–8.
                                                3
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 4 of 52 PageID 2685




 inexperienced salesman must acquire and the training that a salesperson must receive

 while in Edwards’ employ, including: safety training; utility safety and on-site training,

 estimator training; specifications and capabilities of equipment; pricing; permitting

 requirements; and route surveys, including bridge and utility constraints, the need for

 bucket trucks, and law enforcement and traffic control. 17

        7.     Jenkins’ revenue figures during his tenure at Edwards bear out the two-

 to-three year learning curve. During his first year at Edwards, which was only a partial

 year as a result of when he joined, he did not invoice any revenue. 18 However, during

 his second year, he invoiced approximately $580,000. 19 In 2018, his third and final full

 year of employment at Edwards, he invoiced $1,500,000. 20

        8.     As a condition of his employment, Jenkins entered into a Non-

 Competition, Non-Solicitation, and Non-Disclosure Agreement (the “Agreement”)

 with Edwards on August 29, 2016. 21 Jenkins signed the Agreement at the time

 Edwards hired him. 22 Although there were at least two occasions in recent years in

 which Edwards inadvertently failed to maintain a non-compete agreement with

 employees who subsequently departed from their employment with Edwards, Ms.




 17
    Testimony of Jennifer Schuster, Doc. 100 at 35:21–25, 36:1–25, 37:1–25, 38:1–19, 39:3–8;
 Testimony of Jason Edwards, Doc. 100 at 84:6–7, 89:18–22; Testimony of Carlos Stolzenbach, Doc.
 101 at 46:19–25, 47:1–23, 48:5–8. See also Doc. 113-2 at 1.
 18
    Testimony of Jennifer Schuster, Doc. 100 at 39:13–16.
 19
    Id. at 39:17–19.
 20
    Id. at 39:20–23.
 21
    Doc. 113-3 at 1.
 22
    Joint Final Pretrial Statement, Doc. 80 ¶9.
                                               4
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 5 of 52 PageID 2686




 Schuster testified that Edwards requires all of its employees to sign non-compete

 agreements. 23 The Agreement provides, in relevant part:

               1.      Covenants Not to Solicit or Compete.

                      A. Non-Competition. Employee agrees that while
                      Employee is employed by Employer and during a
                      period of two (2) years immediately following the
                      termination of his employment with the Employer
                      for any reason whatsoever, (the Term), he shall not,
                      within Employer’s market area, (the “Territory”),
                      engage in any of the following activities:

                              (1) Directly or indirectly enter into the employ
                              or render any service to or act in concert with
                              any person, partnership, corporation or other
                              entity engaged in rendering any service being
                              conducted or rendered by Employer at the
                              time of the termination . . . . 24

        9.     Jenkins worked for Edwards for two and one-half years, until April of

 2019, as a regional sales manager. 25 Jenkins traveled to locations within Florida, such

 as Jacksonville, Miami, and Vero Beach, as well as New York, Pennsylvania, Georgia,

 South Carolina, and Texas. 26 During his time at Edwards, Jenkins prepared Edwards’

 bids for heavy haul projects, which on occasion involved exclusively the use of third-

 party companies’ cranes for lifting or moving heavy objects.27 Trial exhibits confirm

 that Jenkins developed specialized knowledge and heavy lifting know-how during his




 23
    Testimony of Jennifer Schuster, Doc. 100 at 44:5–8, 63:2–25, 64:1–25, 65:1–25, 66:1–19; Doc.
 87 at 91:2–25, 92:1–13.
 24
    Doc. 113-3 at 1.
 25
    See Joint Final Pretrial Statement, Doc. 80 ¶9.
 26
    Testimony of Casey Jenkins, Doc. 115 at 8:14–20, 11:16–25.
 27
    Joint Final Pretrial Statement, Doc. 80 ¶9.
                                               5
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 6 of 52 PageID 2687




 tenure with Edwards. 28 Jenkins admitted that he “learned a lot” during his

 employment with Edwards. 29

        10.     When Edwards hired Jenkins, he lived in the Tampa Bay area and

 Edwards’ nearest office was in Jacksonville, Florida. 30 Traveling was a “regular part”

 of his job with Edwards, as he traveled to locations both within and outside the

 southeastern United States.31 Some of this travel required Jenkins to be away from his

 home for months at a time. 32 The travel required of Jenkins, who serves as the primary

 income earner for his family, while in Edwards’ employ proved difficult on his

 relationships with his wife and children. 33

        11.     In 2018, Jenkins informed Edwards’ management that these travel

 requirements were difficult on his family and that he was considering resigning from

 Edwards. 34 In response, Mark Edwards, chief executive officer of Edwards, persuaded

 Jenkins to stay with the company, advising him that the company would hire a project

 manager to provide assistance to Jenkins. 35 However, according to Jenkins, the

 situation did not improve. 36 Jenkins wanted a job that would allow him to “stay local

 in the Tampa Bay area.” 37


 28
    See, e.g., Docs. 113-2, 113-10. See also Testimony of Casey Jenkins, Doc. 100 at 153:7–13.
 29
    Testimony of Casey Jenkins, Doc. 115 at 60:14–19.
 30
    Id. at 5:15–23.
 31
    Id. at 11:16–25, 12:1–2, 13:1–25, 14:1–13.
 32
    Id. at 8:14–20, 12:3–8.
 33
    Id. at 16:2–25, 17:1–4.
 34
    Id. at 17:14–25, 18:1–17.
 35
    Id.
 36
    Id. at 19:7–22.
 37
    Id. at 19:23–25, 20:1.
                                                 6
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 7 of 52 PageID 2688




        B. Jenkins Resigns from Edwards

        12.     In early 2019, J.R. Nutting, the senior manager of Sims HD at the time,

 recruited Jenkins because he was already in the industry and had a background in the

 industry. 38

        13.     In April of 2019, Jenkins advised Edwards that he intended to provide

 Edwards with his two weeks’ notice and accept a position with Sims Crane.39 Ms.

 Schuster, with whom Jenkins spoke first, informed Jenkins that Edwards considered

 Sims Crane a competitor and advised him that working for Sims Crane would violate

 the Agreement.40 Ms. Schuster also viewed Sims Crane’s website following this

 conversation to confirm her understanding of Sims Crane and thereafter reiterated to

 Jenkins that Sims Crane constituted a competitor of Edwards. 41 Jenkins claimed that,

 prior to her review of the website, Ms. Schuster expressed uncertainty of whether a

 conflict existed. 42 Regardless, Edwards communicated the perceived conflict to

 Jenkins. Edwards advised Jenkins that he could remain employed with Edwards until

 he found employment other than the job at Sims Crane, even if that process took

 several months. 43 Edwards sought to have an “open dialogue” with Jenkins, but he


 38
    Testimony of Jeffrey Robert Nutting, Doc. 101 at 100:1–11; Testimony of Casey Jenkins, Doc. 100
 at 116:25, 117:1–9.
 39
    Testimony of Jennifer Schuster, Doc. 100 at 46:20–25, 47:1–4; Testimony of Casey Jenkins, Doc.
 115 at 20:2–8. See also Doc. 113-4 at 1.
 40
    Testimony of Jennifer Schuster, Doc. 100 at 47:5–8; see Joint Final Pretrial Statement, Doc. 80
 ¶9.
 41
    Testimony of Jennifer Schuster, Doc. 100 at 11–18; Testimony of Casey Jenkins, Doc. 115 at 20:9–
 20.
 42
    Testimony of Casey Jenkins, Doc. 115 at 20:9–12.
 43
    Id. at 48:1–10; Testimony of Jason Edwards, Doc. 100 at 91:18–25, 92:1–5.
                                                 7
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 8 of 52 PageID 2689




 was determined to leave. 44 Approximately one week later, Jenkins informed Jason

 Edwards that he would “rather take [his] chances [of being sued] and go with Sims.” 45

        14.    Jenkins provided a copy of the Agreement to Mr. Nutting. 46 Mr. Nutting

 introduced Jenkins to Alan Fisk, chief executive officer of Sims Crane and Sims HD. 47

 Mr. Nutting provided a copy of the Agreement to Mr. Fisk. 48 Mr. Fisk instructed Mr.

 Nutting to have Jenkins determine whether Edwards had a problem with Jenkins’

 intended employment with Sims Crane in light of the Agreement.49 Jenkins falsely

 reported back that he had spoken with Edwards and that Edwards did not have an

 issue with his employment by Sims Crane. 50

        15.    Despite Edwards’ warnings, Jenkins resigned from his employment with

 Edwards in April of 2019 to work as “project lead” at Sims Crane, which would

 remain his job title for some time. 51 The parties agree that Sims Crane’s hiring of

 Jenkins was effective on April 22, 2019. 52 Jenkins testified that he did not retain

 Edwards’ estimator tool or any of Edwards’ documents or data upon resigning from

 Edwards. 53 However, as he figured that a reasonable probability existed of Edwards



 44
    Testimony of Jennifer Schuster, Doc. 100 at 48:4–10.
 45
    Id. at 48:11–17; Testimony of Jason Edwards, Doc. 100 at 92:15–25 (internal quotation marks
 omitted).
 46
    Testimony of Jeffrey Robert Nutting, Doc. 101 at 99:14–23.
 47
    Id. at 99:24–25; Testimony of Alan Fisk, Doc. 100 at 177:14–17.
 48
    Testimony of Alan Fisk, Doc. 100 at 226:24–25, 227:1–2.
 49
    Id. at 229:24–25, 230:1–5.
 50
    Id. at 228:23–25, 229:1–3, 24–25, 230:1–15.
 51
    Testimony of Casey Jenkins, Doc. 115 at 20:2–8; Testimony of Casey Jenkins, Doc. 100 at 147:9–
 13; Joint Final Pretrial Statement, Doc. 80 ¶9.
 52
    Joint Final Pretrial Statement, Doc. 80 ¶9.
 53
    Testimony of Casey Jenkins, Doc. 115 at 11:2–12.
                                                8
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 9 of 52 PageID 2690




 suing him, Jenkins implemented a “factory reset” of his Edwards-issued smartphone,

 which contained text messages from Mr. Nutting, before he returned the device to

 Edwards. 54

        16.    Sims Crane hired Jenkins, despite its prior receipt of a copy of the

 Agreement. 55 Additionally, Sims Crane allowed Jenkins to start working, despite

 receipt of a cease-and-desist letter from Edwards, which Sims Crane received after

 Jenkins’ false report about Edwards’ perspective on whether Sims Crane’s

 employment of Jenkins violated the Agreement, but before Jenkins actually started

 working for Sims Crane. 56

        17.    Jenkins’ decision to leave Edwards to work for Sims Crane harmed

 Edwards because Edwards lost the time and the “know-how” that it had invested into

 training Jenkins. 57 Further, in the void created by Jenkins’ departure, other regional

 sales personnel of Edwards were forced to devote their efforts to managing projects

 that Jenkins either quoted or “still had on the books.” 58 Although Edwards promoted

 a project manager in Kentucky to replace Jenkins, Edwards relocated this individual

 and his wife to Florida and invested additional time in training him, as he lacked

 familiarity with quotes and estimates.59



 54
    Testimony of Casey Jenkins, Doc. 100 at 144:2–25, 145:1–4.
 55
    See Testimony of Alan Fisk, Doc. 100 at 227:17–25, 228:1–9, 16–25, 229:1–9, 230:6–10.
 56
    Id. at 230:6–24; 253:24–25, 254:1–2; Joint Final Pretrial Statement, Doc. 80 ¶9; Doc. 113-5 at
 1.
 57
    Testimony of Jennifer Schuster, Doc. 100 at 55:24-25, 56:1–3.
 58
    Id. at 56:1–7.
 59
    Id. at 56:8–13.
                                                9
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 10 of 52 PageID 2691




         18.    Jenkins’ “project lead” title at Sims Crane changed once Mr. Fisk learned

  from his deposition, which was conducted several months into this action, that Jenkins

  held that title. 60 The offer letter to Jenkins from Sims Crane for the position, signed by

  Sims Crane’s chief financial officer, referred to the position as “project lead” several

  times. 61 Mr. Fisk testified that he did not know how Jenkins received the “project lead”

  title, that this title did not exist at Sims Crane before Jenkins began his employment,

  and that no employee has held such title since. 62 Jenkins testified to his understanding

  that the word “project” referred to projects such as heavy lift jobs and “crane picks.” 63

         19.    Sims Crane purportedly hired Jenkins to equip J.R. Nutting with the cost

  of the “crane piece” of bids for work by Sims HD, which serves as Edwards’

  undisputed competitor. 64 Jenkins and Mr. Fisk described Jenkins’ role as “crane

  salesman” and testified that this role included Jenkins pricing quotes for third-party

  customers as well as Sims HD on Sims HD projects. 65 Some of these third-party

  customers are not involved in heavy hauling projects. 66 The reason for hiring Jenkins

  to quote cranes for Sims HD was that other salesmen, including Mr. Nutting of Sims

  HD, were not abiding by Sims Crane’s rental rates.67 Mr. Fisk admitted that Mr.

  Nutting, armed with the information on the “crane piece” provided by Jenkins, would


  60
     Testimony of Alan Fisk, Doc. 100 at 240:8–14, 246:22–25, 247:1–6.
  61
     Id. at 240:17–25, 241:1–8; Doc. 113-32 at 1–2.
  62
     Testimony of Alan Fisk, Doc. 100 at 100:239:23–25, 240:1–14.
  63
     Testimony of Casey Jenkins, Doc. 100 at 147:19–25.
  64
     Testimony of Alan Fisk, Doc. 100 at 196:9–21; Joint Final Pretrial Statement, Doc. 80 ¶9.
  65
     Testimony of Casey Jenkins, Doc. 115 at 31:8–21; Testimony of Alan Fisk, Doc. 115 at 72:2–17.
  66
     Testimony of Casey Jenkins, Doc. 115 at 32:13–16.
  67
     Testimony of Alan Fisk, Doc. 115 at 72:2–17.
                                                10
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 11 of 52 PageID 2692




  then go out and compete with Edwards in some cases. 68 At the time, Sims Crane

  employed approximately forty-two crane sales people who held the title of either

  salesman or crane application specialist. 69 None of Defendants’ witnesses explained at

  trial why Sims Crane declined to assign any of those existing employees as a dedicated

  resource to Mr. Nutting.

         20.     As discussed, Mr. Nutting, the only witness who was unaffiliated with

  any party at the time of trial, testified that he reached out to, and recruited, Jenkins

  because he was already in the industry and had a background in the industry. Mr.

  Nutting further testified that, during his recruitment of Jenkins, whether Jenkins would

  be working for Sims Crane or Sims HD was undetermined 70 One of Sims Crane’s

  records for Jenkins’ employment, which Mr. Nutting signed, indicated that Jenkins

  would be working in “Sims Crane Sales (under JR).” 71 Defendants do not dispute that

  “JR” represented Mr. Nutting.

         21.     Jenkins entered into a non-compete agreement with Sims Crane when he

  was hired. 72 Like the Agreement, Sims Crane’s non-compete agreement provides for a

  two-year term. 73 Sims Crane’s non-compete agreement represents that the company

  “is engaged in the crane and equipment rental and rigging business.” 74 Mr. Fisk



  68
     Testimony of Alan Fisk, Doc. 100 at 196:22–25.
  69
     See Testimony of Alan Fisk, Doc. 115 at 102:6–15.
  70
     Testimony of Jeffrey Robert Nutting, Doc. 101 at 99:1–5.
  71
     Doc. 113-32 at 1.
  72
     Joint Final Pretrial Statement, Doc. 80 ¶9.
  73
     Doc. 113-28 at 1.
  74
     Id.
                                                  11
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 12 of 52 PageID 2693




  admitted that Sims Crane’s non-compete agreement would prohibit Jenkins from

  returning to work for Edwards. 75 Mr. Fisk also testified that the two-year duration of

  Sims Crane’s non-compete agreement constitutes a reasonable duration and that, just

  as Sims Crane maintains an interest in protecting information through its non-compete

  agreement, Edwards maintains the same interest in protecting information through the

  Agreement. 76

         22.    Jenkins testified that since leaving Edwards, he has not made any effort

  to solicit or induce any Edwards employee to leave Edwards, he has not solicited any

  customer with whom he interacted while at Edwards for the purpose of “drum[ming]

  up some business” for Sims Crane or Sims HD, no person affiliated with Sims Crane

  or Sims HD has asked him to provide information about Edwards’ business or

  Edwards’ customers, and no person affiliated with Sims Crane or Sims HD has asked

  him whether he maintains any documents or information from Edwards to share. 77

         C. Sims Crane and Its Services

         23.    At trial, Mr. Fisk testified that Sims Crane and Edwards do not compete

  because Sims Crane is a crane rental company and Edwards does not rent cranes. 78

         24.    The parties do not dispute that Sims Crane rents cranes and heavy

  equipment. 79 Mr. Fisk explained that Sims Crane supplies cranes and heavy



  75
     Testimony of Alan Fisk, Doc. 100 at 214:14–20.
  76
     Id. at 217:10–12, 21–25, 218:1.
  77
     Testimony of Casey Jenkins, Doc. 115 at 27:19–25, 28:1–3, 10–25, 29:1–8.
  78
     Testimony of Alan Fisk, Doc. 100 at 180:10–16.
  79
     Joint Final Pretrial Statement, Doc. 80 ¶9.
                                               12
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 13 of 52 PageID 2694




  equipment in Florida: in approximately 20% of its jobs, a customer will rent the crane

  or heavy equipment from Sims Crane and do with it what he or she will, whereas in

  approximately 80% of its jobs, Sims Crane will furnish the crane and the operator who

  uses the crane to “lift and move objects of all different sizes” for customers. 80

         25.    Mr. Fisk acknowledged that the nature of the business of Sims Crane, by

  necessity, includes lifting heavy or oversized objects or equipment. 81Another service

  that Sims Crane provides for customers is to haul large, heavy objects with equipment

  other than cranes. 82 Indeed, plenty of heavy hauling projects do not require the use of

  a crane. 83 Sims Crane has hauled concrete poles for Florida Power & Light. 84 There

  have been occasions where Sims Crane has lifted a piece of equipment and moved that

  piece of equipment from “location A to location B for a customer, one side of a plant

  over to the another side of a plant.” 85 Sims Crane’s moving services involve

  transportation within a job site or from one of its locations to elsewhere. 86

         26.    Although Edwards does not own cranes, it has performed lifting and

  moving jobs by using lifting equipment other than cranes, such as gantries or jack-and-

  slides, or by renting cranes to provide services under a turn-key approach. 87 If Edwards


  80
     Testimony of Alan Fisk, Doc. 100 at 181:7–16, 181:25, 182:1–7; Doc. 113-37 ¶3 (describing
  Sims Crane as “the largest Florida-based crane rental company in the state”).
  81
     Testimony of Alan Fisk, Doc. 100 at 198:15–18.
  82
     Id. at 184:21–24; Testimony of Alan Fisk, Doc. 115 at 83:24–25, 84:1–7.
  83
     Testimony of Casey Jenkins, Doc. 15 at 23:1–7.
  84
     Testimony of Alan Fisk, Doc. 115 at 83:24–25, 84:1–7.
  85
     Id. at 85:14–20.
  86
     Id. at 86:9–24.
  87
     Testimony of Jennifer Schuster, Doc. 100 at 75:1–22; Testimony of Jason Edwards, Doc. 100 at
  100:7–23.
                                                13
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 14 of 52 PageID 2695




  wants to use a crane, it must contract with a third-party crane company to use that

  company’s crane and then Edwards will pass the cost along to the customer. 88 During

  his time at Edwards, Jenkins contacted third-party crane companies to rent cranes for

  Edwards projects. 89 On at least one occasion, Jenkins informed a customer that the

  customer could rent its own crane and that Edwards typically “mark[s] [its] cost up 30

  percent” when it supplies a crane. 90 Further, Ms. Schuster expressed uncertainty about

  whether Edwards employs any individual who knows how to operate a crane, and

  Jenkins was unaware of any crane operators employed by Edwards. 91 On the other

  hand, Sims Crane employs approximately 300 individuals in the positions of crane

  operators, apprentices, and oilers. 92

         27.    While still at Edwards, Jenkins prepared bids on projects that exclusively

  or substantially involved the use of cranes. 93

         28.    In referencing the e-mail in which he advised that Edwards marked up

  crane cost by 30% and that there were “several crane companies in the area that would

  be more competitive,” including “Sims,” Jenkins admitted during trial that price is

  only one variable for determining competitiveness, with other factors including




  88
     Testimony of Jason Edwards, Doc. 100 at 97:9–11, 98:11–14.
  89
     Testimony of Casey Jenkins, Doc. 115 at 23:1–25, 24:1–25, 25:1–12; Docs. 114-9 at 1; 114-10
  at 1; 114-11 at 1; 114-12 at 1.
  90
     Testimony of Casey Jenkins, Doc. 115 at 26:2–14; Doc. 114-1 at 1.
  91
     Testimony of Jennifer Schuster, Doc. 100 at 68:5–13; Testimony of Casey Jenkins, Doc. 115 at
  22:13–25.
  92
     Testimony of Alan Fisk, Doc. 100 at 206:4–9.
  93
     Docs. 113-14 at 1; 113-15 at 1–2; 113-16 at 1–2.
                                                14
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 15 of 52 PageID 2696




  reliability, safety record, and timeliness. 94 Indeed, in an e-mail addressed to Jenkins

  prior to this litigation, Edwards acknowledged Sims Crane as a competitor and noted

  their “aggressive approach.” 95 Another internal Edwards e-mail sent to Jenkins and

  other Edwards personnel described “Sims” as a “direct competitor.” 96 Jenkins did not

  dispute or otherwise seek to clarify the contents of either e-mail at the time. 97

         29.    As discussed, there have been instances in which Sims Crane lifted a

  piece of equipment for a customer and moved that piece of equipment from one

  location to another within the confines of a jobsite. 98 Thus, there is some transporting

  done by Sims Crane within the ordinary course of its business. 99 Edwards also

  transports heavy, large, or oversized objects within a given jobsite, in addition to

  transporting such objects over the road: over 30% of Edwards’ jobs involve moving

  objects within a jobsite, whereas less than 10% involve transporting objects to a

  destination hundreds of miles away. 100

         30.    Both Edwards and Sims Crane are members of the Crane and Rigging

  Division of the Specialized Carriers & Rigging Association, a trade association. 101

         31.    Edwards’ Exhibit 42, which was admitted into evidence without

  objection, contains the statement of Victor Butler, identified as an employee of either


  94
     Testimony of Casey Jenkins, Doc. 115 at 43:16–25, 1–9.
  95
     Doc. 113-18 at 1.
  96
     Doc. 113-17 at 1.
  97
     Testimony of Casey Jenkins, Doc. 100 at 139:10–25, 140:1–25, 141:1–7.
  98
     Testimony of Alan Fisk, Doc. 100 at 187:4–24.
  99
     Id. at 187:25, 188:1–7.
  100
      Testimony of Jennifer Schuster, Doc. 100 at 29:5–25, 30:1.
  101
      See id. at 31:7–21.
                                               15
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 16 of 52 PageID 2697




  Sims Crane or Sims HD, that Sims Crane “haul[s] transformers also” and has “three

  trailers” like the trailer depicted in the exhibit, which appears to be used to haul heavy

  objects over the road. 102

            32.    The homepage for Sims Crane’s website, as presented during trial,

  provides that Sims Crane is “More than just Cranes” and advertises its services as

  “Specialized rigging & machinery moving services for most industrial applications.” 103

  Mr. Fisk agreed that this language could be used to describe some of the services

  performed by Edwards. 104 The homepage includes a photograph of, what appears to

  be, a Sims HD truck involved in a heavy haul project with no crane. 105 Similarly,

  Edwards’ website, as presented during trial, provides, “No matter what your project

  requires, whether it’s a short haul, specialized jacking or rigging, barge or rail

  transport, a complicated crane lift or a complete turnkey operation, Edwards can

  provide the services. 106

            33.    Mr. Fisk acknowledged that the nature of Sims Crane’s business

  includes, by necessity, performing the following categories of services: (1) transporting

  heavy or oversized objects, machinery, or equipment for customers; (2) moving cranes

  in jobsites for customers; (3) lifting heavy or oversized objects or equipment (at least




  102
        Doc. 113-42 at 1; Testimony of Alan Fisk, Doc. 115 at 109:3–22, 110:23–25, 111:1–25, 112:1–
  3.
  103
      Doc. 113-19 at 1.
  104
      Testimony of Alan Fisk, Doc. 100 at 210:1–25.
  105
      Doc. 113-19 at 1; Testimony of Casey Jenkins, Doc. 100 at 142:5–7.
  106
      Doc. 113-1 at 1.
                                                  16
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 17 of 52 PageID 2698




  some of which Sims Crane has performed for customers); and (4) rigging heavy or

  oversized objects, machinery, or equipment for customers. 107

         34.    The evidence demonstrates that at all times material to this action,

  Jenkins was directly employed by Sims Crane, which renders for customers at least the

  following services that Edwards also renders for customers: (1) lifting and moving

  large, heavy objects varying distances with cranes and with equipment other than

  cranes; (2) hauling large, heavy objects various distances with equipment other than

  cranes; and (3) rigging.

         D. Services Provided by Jenkins to Mr. Nutting and Sims HD

         35.    Sims HD was founded as a heavy duty rigging and machinery moving

  company to provide “experienced handlers, planning experts, and other mechanical

  staff as the solution to industrial equipment moving needs.” 108 Sims HD is proficient

  in the removal, transportation, and placement of heavy-duty industrial equipment and

  machinery in various facilities, such as hospitals, radiology centers, power plants,

  recycling centers, and more, throughout Florida. 109 The parties do not dispute that

  Edwards and Sims HD are competitors in the heavy hauling, lifting, and rigging

  business in Florida. 110




  107
      Testimony of Alan Fisk, Doc. 100 at 198:3–25, 199:1–5, 206:20–25, 207:1–4; Testimony of
  Alan Fisk, Doc. 115 at 85:14–20.
  108
      Joint Final Pretrial Statement, Doc. 80 ¶9.
  109
      Id.
  110
      Id.
                                              17
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 18 of 52 PageID 2699




         36.    Mr. Nutting testified that he held exclusive responsibility for determining

  the pricing for all Sims HD quotes and that he never asked Jenkins for his assistance

  in determining the pricing of a Sims HD quote or for Jenkins’ opinion about the pricing

  for a Sims HD quote. 111 However, Mr. Fisk admitted at trial that Jenkins rendered

  services to Mr. Nutting, the head of Sims HD, who was engaged in rendering services

  that Edwards was providing. 112 Indeed, while Sims Crane is Jenkins’ nominal

  employer, Jenkins, Mr. Nutting, and Mr. Fisk admitted that Jenkins provided clerical

  and administrative services to Sims HD. 113 Mr. Nutting acknowledged that in the

  course of preparing quotes for Sims HD jobs, he sometimes asked Jenkins to type up

  the quotes.114 Mr. Nutting testified that he would supply Jenkins with all the

  information needed to type up the Sims HD quotes.115Jenkins claimed he did not

  determine the pricing for these quotes.116 According to Jenkins, Mr. Nutting would

  supply him with the request for quote, which included Mr. Nutting’s notes and the

  quote developed by Mr. Nutting. 117 Jenkins would then pull up the NextGen system,

  the system with preloaded information that was used to “produce quotes in the system

  for Sims.” 118 Mr. Nutting, who has a limited formal education, has never used the




  111
      Testimony of Jeffrey Robert Nutting, Doc. 101 at 80:7–18, 83:1–6.
  112
      Testimony of Alan Fisk, Doc. 100 at 224:24–25, 225:1–3.
  113
      Testimony of Casey Jenkins, Doc. 100 at 113:9–21, 114:7–10; Testimony of Alan Fisk, Doc. 101
  at 30:9–12; Testimony of Jeffrey Robert Nutting, Doc. 101 at 96:2–4.
  114
      Testimony of Jeffrey Robert Nutting, Doc. 101 at 81:3–5.
  115
      Id. at 82:17–20.
  116
      Testimony of Casey Jenkins, Doc. 115 at 34:21–25, 35:1–2.
  117
      Id. at 33:10–23.
  118
      Id. at 33:18–25, 34:1–4.
                                                18
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 19 of 52 PageID 2700




  NextGen system. 119 In using this system, Jenkins had to “click the contact,” edit the

  “job description,” and click on the “estimate tab,” which corresponded to the pricing

  provided by Mr. Nutting, and “change that number.” 120 According to Jenkins, he has

  had no involvement, typing or otherwise, in preparing a Sims HD quote for any project

  on which he previously worked while employed at Edwards.121

         37.    Mr. Fisk also acknowledged that all Sims employees try to help each

  other “across companies.” 122 Sims employees are not restricted in the ways in which

  they are encouraged to help each other’s companies. 123 Employees are expected to help

  each other because they are on “Team Sims.” 124 And Mr. Fisk acknowledged that

  Jenkins assisted Mr. Nutting and that Sims HD benefitted from Jenkins working for

  Sims Crane in a manner that was no different than anyone else working at Sims

  Crane. 125

         38.    Although Edwards was not able to identify specific bids that it lost to

  Sims HD or Sims Crane as a result of Jenkins’ move to Sims Crane or his assistance

  to Sims HD, the record demonstrates that Edwards and Sims HD bid on some of the

  same projects and had at least one customer in common. 126 For example, on April 16,




  119
      Testimony of Jeffrey Robert Nutting, Doc. 101 at 81:19–20, 82:2–9.
  120
      Testimony of Casey Jenkins, Doc. 115 at 34:5–16.
  121
      Id. at 36:25, 37:1–6.
  122
      Testimony of Alan Fisk, Doc. 101 at 35:1–8.
  123
      Id. at 9:24–25, 10:1–2.
  124
      Testimony of Alan Fisk, Doc. 100 at 232:24–25, 233:1.
  125
      Id. at 9:16–25, 10:10–17.
  126
      Testimony of Jennifer Schuster, Doc. 100 at 50:15–25, 51:1–25, 52:1; Testimony of Alan Fisk,
  Doc. 100 at 184:9–10; Testimony of Carlos Stolzenbach, Doc. 101 at 51:2–5.
                                                19
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 20 of 52 PageID 2701




  2019, shortly before he resigned from Edwards, Jenkins prepared and sent quotes for

  Florida Power and Light sites to Fracht USA, a freight forwarder. 127 Each quote

  involved Edwards receiving, transporting, and setting a transformer. 128 The e-mail to

  the Fracht representative indicated that a quote for “FPL Mason” was attached to the

  e-mail. 129 On April 24, 2019, after Jenkins began working for Sims Crane, Mr. Nutting

  forwarded an e-mail to Jenkins regarding another freight forwarder’s request for quotes

  for “12 transformers going to 12 FPL locations.” 130 A quote attached to the e-mail

  provided for delivery and offloading of a transformer to “FPL Mason.” 131 Jenkins

  claimed that Mr. Nutting prepared Sims HD’s quote for this work. 132

         39.      Jenkins’ role at Sims Crane regularly involved preparation of entire

  quotes exclusively for the services of Sims HD, not merely the rental of Sims Crane

  equipment. 133

         40.      Jenkins has prepared numerous Sims HD quotes for Mr. Nutting that

  involved no crane services. 134 Jenkins has also prepared Sims HD quotes for Mr.

  Nutting that were principally for Sims HD services with ancillary crane work or crane

  services. 135



  127
      Doc. 113-2 at 1; Testimony of Casey Jenkins, Doc. 100 at 167:5–9; Testimony of Jennifer
  Schuster, Doc. 100 at 40:9–20, 51:23–25, 52:1.
  128
      Doc. 113-2 at 2–41.
  129
      Doc. 113-2 at 1.
  130
      Doc. 113-6 at 1–2.
  131
      Id. at 4.
  132
      Testimony of Casey Jenkins, Doc. 100 at 167:13–15.
  133
      See, e.g., Docs. 113-23 at 1–4; 113-24 at 1–5; 113-26 at 1–5; 113-40 at 1–6.
  134
      Docs. 113-23 at 1–2; 113-26 at 1–4.
  135
      Doc. 113-41 at 1, 3.
                                              20
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 21 of 52 PageID 2702




         41.    The evidence demonstrates that Jenkins has provided at least the

  following additional services to Sims HD, and acted in concert with Sims HD, while

  putatively employed by Sims Crane: (1) communicating with third parties, such as law

  enforcement and permitting authorities, regarding Sims HD projects; 136 (2) providing

  substantive input about logistical and technical aspects of projects; 137 (3) securing

  engineering drawings necessary to obtain permits to haul heavy, oversized loads over

  the road; 138 and (4) preparing Sims HD sales materials, including the documents that

  Sims HD customers would sign to hire Sims HD to perform services that Edwards

  performs. 139 In some of these communications, Jenkins used the pronoun “we” to refer

  collectively to himself and Sims HD.140

         42.    In light of this evidence, it is clear, with reference to the terms of the

  Agreement, that: (1) Jenkins rendered a variety of services to, and acted in concert

  with, Sims HD; and (2) Sims HD engaged in rendering services that Edwards rendered

  at all times material to this action.

         E. Relationship of Sims Crane and Sims HD, Their Employees, and Jenkins

         43.    Sims Crane and Sims HD maintain separate financial statements, bank

  accounts, insurance policies, rosters of employees, and equipment. 141 The revenue of


  136
      Doc. 113-12 at 1–2; Testimony of Casey Jenkins, Doc. 100 at 157:2–18.
  137
      Docs. 113-7 at 1; 113-8 at 1; 113-11; Testimony of Casey Jenkins, Doc. 100 at 153:7–13.
  138
      Doc. 113-10 at 1–5. See also Doc. 113-111 at 1.
  139
      Testimony of Alan Fisk, Doc. 101 at 18:11–25, 19:1–25, 20:1–25, 21:1–19, 24:17–25, 25:1–
  3; Doc. 113-22 at 1–4; see generally Doc. 113-20.
  140
      Testimony of Casey Jenkins, Doc. 100 at 151:25, 152:1–25, 153:1–2, 154:14–25; Testimony of
  Casey Jenkins, Doc. 115 at 46:10–16; Docs. 113-10 at 1; 113-11 at 1; 113-12 at 1.
  141
      Testimony of Alan Fisk, Doc. 115 at 66:25, 67:1–5, 21–25, 68:1.
                                               21
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 22 of 52 PageID 2703




  Sims HD is between approximately 2% and 3% of Sims Crane’s revenue. 142 The

  companies presently do not occupy the same business location, but they shared the

  same principal place of business address when Sims Crane hired Jenkins in 2019.143

  Sims Crane charges Sims HD a monthly management fee for providing book-keeping

  and general management. 144 Sims Crane, Sims HD, and other affiliated companies

  reciprocally invoice one another for equipment leased between one and another and

  for services provided from one to another. 145 Nonetheless, the companies have the

  same chief executive officer and chief financial officer. 146 All four of Sims HD’s officers

  or directors are officers or directors of Sims Crane, which has additional officers and

  directors. 147 The companies are frequently referred to, in company parlance, as “Team

  Sims.” 148 Mr. Fisk likewise referred to the companies as the “Sims family of

  companies.” 149 Sims HD has between 100 and 200 customers, many of which are also

  customers of Sims Crane. 150

         44.    Sims Crane and Sims HD regularly work in tandem on projects, and

  Jenkins was hired to provide certain assistance to Mr. Nutting on Sims HD projects. 151




  142
      Id. at 64:21–24.
  143
      Id. at 66:25, 67:1–8, 89:7–19.
  144
      Id. at 67:10–17.
  145
      Id. at 68:7–25, 69:1–22; see generally Docs. 114-18; 114-19.
  146
      Docs. 114-2 at 1–4; 114-3 at 1–4.
  147
      Docs. 114-2 at 1–4; 114-3 at 1–4.
  148
      Testimony of Casey Jenkins, Doc. 100 at 165:25, 166:1–5; Testimony of Alan Fisk, Doc. 100 at
  232:24–25, 233:1; Testimony of Jeffrey Robert Nutting, Doc. 101 at 86:22–25, 87:1.
  149
      Testimony of Alan Fisk, Doc. 100 at 199:18–21.
  150
      Testimony of Alan Fisk, Doc. 115 at 70:6–14.
  151
      Testimony of Alan Fisk, Doc. 100 at 196:9–21.
                                                22
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 23 of 52 PageID 2704




  All Sims employees try to help each other “across companies” and Mr. Fisk

  acknowledged an expectation for employees to help each other because they are on

  “Team Sims.” 152 Indeed, Mr. Fisk acknowledged that providing assistance to “help

  related companies” as part of the job of each Sims employee. 153 Sims HD even pays

  Sims Crane to provide administrative services to Sims HD. 154

         45.     Sims HD was created as a “heavy haul company” in 2014 because Sims

  Crane had “miss[ed] a lot of crane work by not being in the heavy ha[u]l business.”155

  Mr. Nutting acknowledged one job bid on by Sims HD that could have easily been bid

  on by Sims Crane.156 Multiple persons purportedly employed by Sims HD, including

  Mr. Nutting, have held themselves out to the public as employees of Sims Crane.157

  Mr. Nutting maintained both a Sims Crane e-mail address and a Sims HD e-mail

  address. 158

         46.     As discussed, Jenkins provided services to Sims HD. The services

  provided by Jenkins are not excluded from the arrangement in which Sims HD pays




  152
      Id. at 232:16–25, 233:1; Testimony of Alan Fisk, Doc. 101 at 35:1–8.
  153
      Testimony of Alan Fisk, Doc. 115 at 116:7–17.
  154
      Id. at 116:14–17.
  155
      Id. at 64:14–20.
  156
      Testimony of Jeffrey Robert Nutting, Doc. 101 at 91:7–18.
  157
      Testimony of Alan Fisk, Doc. 100 at 238:10–25, 239:1–9; Testimony of Alan Fisk, Doc. 115 at
  93:13–22. See also Testimony of Alan Fisk, Doc. 115 at 99:23–25, 100:1–7, 109:3–12.
  158
      Testimony of Alan Fisk, Doc. 100 at 239:10–14; Testimony of Jeffrey Robert Nutting, Doc. 101
  at 87:8–10.
                                                23
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 24 of 52 PageID 2705




  Sims Crane a monthly fee for administrative services performed by Sims Crane

  personnel. 159

         47.       Therefore, with reference to the language of the Agreement, the Court

  finds that Sims HD indirectly employs Jenkins. However, despite any similarities

  between the companies or actions of employees, the Court declines to find that Sims

  HD and Sims Crane are so intertwined that the companies constitute a single

  employer.

         F. Preliminary Injunction and Defendants’ Submitted Declarations

         48.       On July 31, 2019, the Court granted Edwards a preliminary injunction

  (the “Preliminary Injunction”). 160 Finding that Sims HD, but not Sims Crane,

  constituted a competitor of Edwards, the Court: (1) enjoined Jenkins from working for

  Sims HD through and including April 17, 2021; (2) enjoined Sims HD from employing

  Jenkins through and including April 17, 2021; and (3) enjoined Jenkins from “assisting

  [Sims HD] in the business of transporting, moving, and lifting oversized components

  and equipment, including the bidding or quoting process or providing logistical

  support, through and including April 17, 2021,” but this enjoinment did not prohibit

  Jenkins from “bidding or quoting [Sims Crane’s] rental equipment to [Sims HD] or its

  customers or providing logistical support for hauling” Sims Crane’s rental cranes or

  equipment. 161


  159
      Testimony of Alan Fisk, Doc. 100 at 219:16–25, 220:1–25, 221:1, 23–25, 222:1–9, 24–25,
  223:1–6.
  160
      Doc. 38 at 12–13.
  161
      Id.
                                              24
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 25 of 52 PageID 2706




         49.    Mr. Nutting did not read the Preliminary Injunction. 162 Likewise,

  whether Jenkins read the Preliminary Injunction is not evident from the record. Mr.

  Fisk admonished Jenkins and Mr. Nutting to be “very careful,” but did not review the

  terms of the Preliminary Injunction with them or have a discussion about anything

  specific that Jenkins should or should not do in his employment with Sims Crane to

  benefit Sims HD. 163 Although Jenkins and Mr. Nutting represented to Mr. Fisk that

  they were being careful, Mr. Fisk did not ask them about the work that Jenkins was

  performing for Sims Crane for the benefit of Sims HD. 164 Mr. Fisk testified that

  Jenkins’ work for Mr. Nutting created a “false impression of what was going on,”

  meaning that “it would appear that [Jenkins] was quoting Sims HD customers,

  preparing quotes and even preparing the amounts” of such quotes. 165 Jenkins did not

  alter his activities in any way as a result of the Preliminary Injunction, nor did his job

  responsibilities change. 166 Mr. Fisk testified that, once he later learned that Jenkins

  was providing assistance to Nutting, he deactivated Jenkins’ access to the NextGen

  quoting system. 167

         50.    To support its finding in the Preliminary Injunction that Sims Crane was

  not a competitor of Edwards, the Court relied upon Mr. Fisk’s representations in his


  162
      Testimony of Jeffrey Robert Nutting, Doc. 101 at 101:3–6.
  163
      Testimony of Alan Fisk, Doc. 101 at 6:14–25, 7:1–3, 21–25; Testimony of Alan Fisk, Doc. 115
  at 74:12–18.
  164
      Testimony of Alan Fisk, Doc. 101 at 7:4–6, 11–20, 8:1–3.
  165
      Id. at 8:4–11; Testimony of Alan Fisk, Doc. 115 at 73:4–15.
  166
      Testimony of Casey Jenkins, Doc. 100 at 111:18–25, 112:1–3, 173:7–25, 174:13–25, 175:1–2;
  Testimony of Jeffrey Robert Nutting, Doc. 101 at 101:7–10.
  167
      Testimony of Alan Fisk, Doc. 115 at 74:21–25, 75:1–25.
                                                25
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 26 of 52 PageID 2707




  declaration that Sims Crane was a “crane rental company” and engaged in

  “supply[ing] cranes and heavy equipment throughout Florida.” 168 During the

  Preliminary Injunction proceedings, Defendants did not advise the Court about the

  other services that Sims Crane renders, as provided above. 169

        51.    In reviewing the purported distinctions between Sims Crane and Sims

  HD, the Court also relied on Mr. Fisk’s representations in his declaration that Sims

  Crane had hired Jenkins to (1) “quote crane rental services to existing Sims Crane

  customers who utilize Sims HD’s hauling services”; and (2) “provide logistical support

  for the crane rental and hauling services, such as local permitting, routing

  determinations, and transportation support where necessary.” 170 Mr. Fisk further

  averred that Jenkins “was hired to assist Mr. Nutting on the crane rental quoting for

  projects where heavy hauling was ancillary to crane rental services.” 171 However, the

  additional evidence discussed above contradicts Mr. Fisk’s declaration. Documentary

  evidence demonstrates that, before and after the issuance of the preliminary injunction,

  Jenkins did far more than merely quoting crane rentals for jobs where heavy hauling

  was “ancillary” to crane rental services.

        52.    In his declaration, Mr. Fisk advised that Jenkins had not, and would not,

  “be bidding or quoting prices for hauling services.” 172 But, the record contains


  168
      Docs. 113-37 ¶3; 38 at 6.
  169
      See Testimony of Alan Fisk, Doc. 100 at 194:2–25, 195:1–9, 205:12–21, 254:18–25, 255:1–
  13.
  170
      Docs. 113-37 ¶8; 38 at 6 (internal quotation marks omitted).
  171
      Doc. 113-37 ¶8.
  172
      Id.
                                              26
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 27 of 52 PageID 2708




  examples of Jenkins receiving information from Mr. Nutting so that he could prepare

  quotes for Sims HD. Mr. Fisk’s declaration omitted any mention of Sims Crane

  furnishing cranes and the operators who use the cranes to lift and move objects. 173

         53.    Mr. Fisk admitted that reading the declaration was the only action he

  took to verify its truth, completeness, and accuracy. 174 He did not: (1) look at Jenkins’

  employment records, such as the offer letter received by Jenkins; (2) discuss with

  Jenkins the work he had been performing for Sims HD by that time; (3) discuss with

  Mr. Nutting the work that Jenkins had performed for him; or (4) review any e-mails

  between Jenkins and Mr. Nutting. 175

         54.    After evidence emerged in discovery, Edwards filed its Motion for Order

  to Show Cause, in which it argued that the Court should hold Defendants in contempt

  for violating the preliminary injunction. 176 Defendants submitted additional

  declarations of Jenkins and Mr. Nutting in response, which claimed that Jenkins’ work

  for Sims HD was simply “clerical or administrative” and involved preparation of Sims

  HD quotes in which Sims HD services were “ancillary to a project involving the use

  of Sims Crane’s cranes and equipment.” 177 These statements were later undermined

  by the testimony of Jenkins and Mr. Nutting. Indeed, Jenkins admitted that he

  prepared numerous Sims HD quotes for Mr. Nutting that involved no crane services



  173
      Testimony of Alan Fisk, Doc. 100 at 181:7–23, 182:5–10.
  174
      Id. at 249:18–21.
  175
      Id. at 251:9–20.
  176
      Doc. 54 at 1.
  177
      Docs. 60-1 ¶3; 60-2 ¶4.
                                                27
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 28 of 52 PageID 2709




  whatsoever and, as set forth above, there are numerous examples of Jenkins preparing

  such quotes. 178

         55.    Despite Mr. Fisk’s representations that Jenkins’ role at Sims Crane was

  to “quot[e] rental services to existing Sims Crane customers who are also utilizing the

  hauling services of Sims HD,” the trial record does not contain a single example of

  Jenkins providing such crane rental quotes on behalf of Sims Crane to Sims HD.

  Instead, the record contains numerous examples of Jenkins drafting quotes on behalf

  of Sims HD, not Sims Crane, to Sims HD customers. 179 The record demonstrates that

  Jenkins previously prepared a Sims HD quote to Sims Crane, his nominal employer. 180

  The evidence at trial also demonstrated that Jenkins routinely provided services to Mr.

  Nutting and Sims HD that were related only to the work of Sims HD, not Sims Crane,

  that were separate and apart from Jenkins’ quoting activities.

  II.    CONCLUSIONS OF LAW

         56.    Edwards brings two claims in this action: (1) a claim for breach of

  contract against Jenkins; and (2) a claim for “tortious interference” against Sims Crane

  and Sims HD. 181

         57.    In its breach of contract claim against Jenkins, Edwards alleges that: (1)

  the Agreement constitutes a valid and enforceable contract; (2) Jenkins is in material



  178
      Testimony of Casey Jenkins, Doc. 100 at 120:22–25, 121:1–2; Docs. 113-23 at 1–4; 113-24 at
  1–5; 113-26 at 1–5.
  179
      Docs. 113-23 at 1–4; 113-24 at 1–5; 113-26 at 1–5.
  180
      Doc. 113-24 at 1–5.
  181
      Doc. 1 ¶¶19–28.
                                               28
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 29 of 52 PageID 2710




  breach of the Agreement because he works for “Sims,” which renders services that

  Edwards renders in Florida and elsewhere; and (3) money damages are an inadequate

  remedy. 182 Edwards demands judgment specifically enforcing the Agreement and

  permanently enjoining Jenkins from continuing to breach the Agreement. 183

          58.       In its tortious interference claim, Edwards alleges that: (1) Sims Crane

  and Sims HD, upon receipt of the cease-and-deist letter, ignored the specific terms of

  the Agreement; (2) Sims Crane and Sims HD, by inducing Jenkins’ breach, tortiously

  interfered with Edwards’ contractual rights; (3) the unlawful conduct will cause

  Edwards to suffer “immediate and irreparable injury,” which Edwards will continue

  to suffer, unless the Court immediately enjoins Defendants from such unlawful

  activities. 184

          59.       Edwards requests the following remedies: (1) a judgment of specific

  performance that directs Jenkins to cease his conduct in violation of the Agreement;

  (2) “[a]n injunction prohibiting Jenkins from working for Sims and prohibiting Sims

  from employing him”; (3) money damages, to the extent that such damages can be

  calculated; (4) an award of reasonable attorneys’ fees and costs; and (5) any other relief

  deemed proper by the Court. 185

          60.       The Court has diversity jurisdiction over this action because the parties

  have diverse citizenship and the amount in controversy exceeds $75,000.


  182
      Id. at ¶¶20, 22–23.
  183
      Id. at ¶24.
  184
      Id. at ¶¶26–28.
  185
      Id. at 6–7.
                                                29
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 30 of 52 PageID 2711




        A. Breach of Contract

        61.    The Agreement provides that Edwards and Jenkins “acknowledge and

  agree that this Agreement shall be construed under and governed by the laws of the

  Commonwealth of Kentucky, excluding its conflicts of law rules.” 186 The parties to

  this action agree that Kentucky law governs enforcement of the Agreement. 187

        62.    Elements of breach of contract under Kentucky law require proof of the

  existence of a contract, breach of that contract, and that the breach caused damages. 188

                 1. The Covenant and the Agreement

        63.    Preliminarily, it is undisputed that Edwards and Jenkins entered into the

  Agreement, which contained the covenant not to compete (the “Covenant”).

        64.    Defendants challenge the enforceability and reasonableness of the

  Covenant. Kentucky law recognizes restrictive covenants as valid and enforceable “if

  the terms are reasonable in light of the surrounding circumstances.” 189 Indeed,

  restrictive covenants have been upheld where they are “reasonable in scope and in

  purpose.” 190 As such, “reasonableness is the key to interpreting any noncompete

  agreement under Kentucky law.” 191




  186
      Doc. 113-3 at 3.
  187
      Joint Final Pretrial Statement, Doc. 80 ¶10.
  188
      EQT Prod. Co. v. Big Sandy Co., L.P., 590 S.W.3d 275, 293 (Ky. Ct. App. 2019).
  189
      Crowell v. Woodruff, 245 S.W.2d 447, 449 (Ky. 1951).
  190
      Hall v. Willard & Woolsey, P.S.C., 471 S.W.2d 316, 317 (Ky. Ct. App. 1971).
  191
      Gardner Denver Drum LLC v. Goodier, No. Civ.A. 3:06-CV-4-H, 2006 WL 1005161, at *4
  (W.D. Ky. 2006)
                                             30
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 31 of 52 PageID 2712




         65.     “[T]he test of reasonableness is whether the restraint, considering the

  particular situation and circumstances, is such only as to afford fair protection to the

  legitimate interests of the party in favor of whom it is given and not so extensive as to

  interfere with the interests of the public.” 192 Further, “[r]easonableness is to be

  determined generally by the nature of the business or profession and employment, and

  the scope of the restrictions with respect to their character, duration and territorial

  extent.” 193 The character of service to be performed and the relationship of the

  employee are also considerations. 194

         66.     First, the nature of the business and employment supports the

  reasonableness of the restraint. Mr. Stolzenbach testified that Edwards operates in a

  “specialized niche.” 195 He identified six competitors in this business, including “Sims,”

  all of which “chase the same jobs.” 196 Edwards advertises both the recruitment and

  “ongoing training” of “highly skilled” individuals as allowing the company to

  maintain its “competitive edge.”197 Non-compete agreements are “common” in the


  192
      Stiles v. Reda, 228 S.W.2d 455, 456 (Ky. Ct. App. 1950). See also Hammons v. Big Sandy
  Claims Serv., Inc., 567 S.W.2d 313, 315 (Ky. Ct. App. 1978) (emphasizing that an agreement
  restraining trade is reasonable if, when considering the nature of the business, the situation of
  parties, and the circumstances of the particular action, the restriction only affords fair
  protection to the coventee’s interests and “is not so large as to interfere with the public
  interests or impose undue hardship on the party restricted”).
  193
      Crowell, 245 S.W.2d at 449. See also Managed Healthcare Assocs., Inc. v. Kethan, 209 F.3d 923,
  928 (6th Cir. 2000) (“Kentucky courts have also acknowledged that noncompetition clauses
  play a critical role in business and are favored as long as they reasonable in geographic scope
  and duration.”).
  194
      Crowell, 245 S.W.2d at 449.
  195
       Testimony of Carlos Stolzenbach, Doc. 101 at 49:16–21. See also Doc. 113-1 (listing
  “specialized jacking or rigging” among Edwards’ services).
  196
      Id. at 49:12–21.
  197
      Doc. 113-1 at 1.
                                                 31
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 32 of 52 PageID 2713




  industry as a result of the competition. 198 The record also demonstrates that Edwards

  and Sims HD bid on some of the same projects and had at least one customer in

  common.

         67.     Against this backdrop, the parties do not dispute that Jenkins possessed

  no experience in the specialized heavy lifting, moving, and rigging industry prior to

  working for Edwards. Ms. Schuster and Mr. Edwards described the substantial

  knowledge and training that any inexperienced salesman, such as Jenkins, must

  acquire while in Edwards’ employ, which spanned numerous topics, including utility

  safety and on-site training, specifications and capabilities of equipment, and route

  surveys. Two to three years are required just for an inexperienced salesman to gain this

  requisite knowledge and these skills so that he or she may perform the job effectively

  and on his or her own. Ms. Schuster testified that Edwards invests “time and energy”

  into training individuals, “introducing them to clients, helping them develop

  relationships, you know, the general know-how and goodwill that [Edwards has]

  created” throughout numerous years of business.199 Thus, participation in the industry

  through the regional sales manager position required Jenkins to gain specialized

  knowledge, skills, and qualifications. Jenkins even admitted that he “learned a lot”

  during his time with Edwards. 200 The need for Edwards to invest time in training

  Jenkins’ replacement, who was unfamiliar with quotes and estimates, further



  198
      Testimony of Jennifer Schuster, Doc. 100 at 45:8–11.
  199
      Id. at 32:13–21.
  200
      Testimony of Casey Jenkins, Doc. 115 at 60:14–19.
                                                  32
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 33 of 52 PageID 2714




  underscores the required knowledge and skills in this specialized industry. All of these

  facts are also relevant to the Court’s consideration of the services to be performed and

  the relationship of Jenkins.

             68.   Edwards’ substantial investment in Jenkins is also significant because,

  although “trade secrets and customer goodwill are among the most basic interests

  traditionally protected by a covenant not to compete,” courts analyzing Kentucky law

  have “adopted a more expansive view of the interests that an employer may

  legitimately protect, including its substantial investment in an important employee . .

  . .” 201

             69.   Next, the two-year duration of the Covenant is also reasonable. Kentucky

  courts have enforced two-year and three-year non-compete agreements as

  reasonable. 202 One federal court has interpreted an agreement between Edwards and a

  former employee with a two-year covenant not to compete identical to the Covenant

  as reasonable in duration. 203 Two to three years are required for an inexperienced

  salesman, like Jenkins, to gain the necessary knowledge and skills to perform the job

  effectively and on his or her own. Jenkins was no exception to this learning curve, as

  his revenue figures corresponded to the learning curve. Thus, the two-to-three year

  investment that Edwards made in Jenkins—the same investment for any


  201
      Gardner Denver Drum LLC, 2006 WL 1005161, at *9.
  202
      C. Adjustment Bureau, Inc. v. Ingram Assocs., Inc., 622 S.W.2d 681, 686 (Ky. Ct. App. 1981);
  Gardner Denver Drum LLC, 2006 WL 1005161, at *8.
  203
      Edwards Moving & Rigging, Inc. v. Lack, No. 2:14-cv-02100-JPM-tmp, 2015 WL 3891953, at
  *5 (W.D. Tenn. June 24, 2015) (“The clause at issue only has a duration of two years, which
  is a duration that has been consistently found reasonable by Kentucky courts.”).
                                                33
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 34 of 52 PageID 2715




  inexperienced salesman—supports the reasonableness of the two-year duration of the

  Covenant. By signing the Agreement, Jenkins both agreed that the covenants in the

  Agreement, taken as a whole, were reasonable in duration and expressly disclaimed

  any argument to the contrary. 204 Finally, while not dispositive in this analysis, the

  Court also notes that Mr. Fisk agreed that the two-year duration was reasonable. 205

        70.    The geographic scope of the Covenant is also reasonable. Broad

  geographic scopes are not unreasonable per se. 206 Rather, a geographic scope must be

  “assessed in light of the relevant circumstances.” 207 For example, in Central Adjustment

  Bureau, Inc. v. Ingram Associates, Inc., the Kentucky Court of Appeals examined a

  covenant not to compete that restricted an employee from competing with the former

  employer, either directly or indirectly, by being employed by, or owning a proprietary

  interest in, an entity that competed with the former employer. 208 In light of the prior

  employer’s “highly specialized and competitive” business and the ability of clients to

  select a competitor “almost overnight,” the court held that the covenant not to

  compete constituted a reasonable restriction. 209 It has also long been recognized that a

  territorial limit is reasonable where it is “confined to the territory in which the

  employer keeps his market or carries on his business.” 210


  204
      Doc. 113-3 at 2.
  205
      Testimony of Alan Fisk, Doc. 100 at 217:10–12.
  206
      Gardner Denver Drum LLC, 2006 WL 1005161, at *8.
  207
      Id.
  208
      622 S.W.2d at 683.
  209
      Id. at 686.
  210
      Thomas W. Briggs Co. v. Mason, 289 S.W. 295, 298 (Ky. Ct. App. 1926). See also Hammons,
  567 S.W.2d at 315 (finding that a two-hundred mile restriction was not unreasonable when
                                              34
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 35 of 52 PageID 2716




         71.    Here, the Covenant’s geographic scope is limited to Edwards’ “market

  area.” 211 The testimony offered by Edwards demonstrates that it competes across

  multiple markets, in nearly thirty states, including Florida. Jenkins’ employment with

  Edwards as regional sales manager underscores the company’s expansive operations:

  Jenkins traveled throughout the United States to locations in Pennsylvania, New

  York, Georgia, South Carolina, Texas, and Florida. Edwards maintains offices or

  yards in Kentucky, Florida, Illinois, Indiana, Ohio, Pennsylvania, Tennessee, and

  South Carolina. Edwards identifies Florida as one of its market areas because it

  performs work in Florida and has a yard in Florida. As such, this geographic limit is

  limited to the territory in which Edwards keeps its market or carries on its business.

  Additionally, this “market area” language has previously been recognized as

  reasonable. 212 Finally, by signing the Agreement, Jenkins agreed that the Covenant

  was reasonable in scope and disclaimed any argument to the contrary. 213

         72.    Thus, the Covenant affords fair protection to Edwards’ legitimate

  interests and is not so extensive as to interfere with the interests of the public. The




  considering the nature of the insurance adjusting business, which “depend[ed] on a large
  surrounding area in which to sustain itself in business”).
  211
      Doc. 113-3 at 3.
  212
      Lack, 2015 WL 3891953, at *5. See also Edwards Moving & Rigging, Inc. v. W.O. Grubb Steel
  Erection, Inc.. No. 3:12CV146-HEH, 2012 WL 1415632, at *5 (E.D. Va. Apr. 23, 2012)
  (finding a covenant not to compete identical to the covenant in this action was not unduly
  broad, assuming that the “market area” language was limited to the territory served by
  Edwards).
  213
      Doc. 113-3 at 2.
                                               35
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 36 of 52 PageID 2717




  Covenant is valid and enforceable. No other challenge has been made to the validity

  of the Agreement, and the Court finds that the Agreement is valid and enforceable.

             73.    For the foregoing reasons, the Court concludes that (1) Jenkins and

  Edwards entered into the Agreement; (2) the Covenant is valid and enforceable; and

  (3) the Agreement is valid and enforceable.

                     2. Breach of the Agreement

             74.    The Court also concludes that Jenkins has breached the Agreement by

  violating the Covenant.

             75.    As set forth above, the Agreement prohibits Jenkins, during his

  employment with Edwards and during a period of two years immediately following

  the termination of his employment with Edwards, from “[d]irectly or indirectly”

  entering into the employ of any entity “engaged in rendering any service being

  conducted or rendered” by Edwards at the time of the termination. 214 The Agreement

  also prohibits Jenkins from “[d]irectly or indirectly” rendering any service to, or acting

  in concert with, any entity rendering any service conducted or rendered by Edwards

  at the time of the termination. 215

             76.    The evidence demonstrates that Jenkins breached the Agreement in

  separate and independent ways.

             77.    First, Jenkins directly entered into the employ of Sims Crane, which

  engaged in rendering services that Edwards conducted or rendered at the time of the


  214
        Id. at 1.
  215
        Id.
                                              36
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 37 of 52 PageID 2718




  termination of Jenkins’ employment. Evidence and testimony produced during trial

  demonstrates that, at all times material to this action, Sims Crane rendered for

  customers the following services that Edwards also renders for customers: (1) lifting

  and moving large, heavy objects varying distances with cranes and with equipment

  other than cranes; (2) hauling large, heavy objects various distances with equipment

  other than cranes; and (3) rigging.

        78.    Second, Jenkins rendered services to Sims HD, which rendered the same

  services as Edwards at the time of the termination of Jenkins’ employment. Indeed,

  the parties do not dispute that Sims HD and Edwards compete against each other in

  the heavy hauling, lifting, and rigging business in Florida. Mr. Fisk admitted that

  Jenkins rendered services to Mr. Nutting, who served as the senior manager of Sims

  HD, which was engaged in rendering services that Edwards was providing. As

  discussed above, the evidence demonstrates that Jenkins prepared quotes exclusively

  for the services of Sims HD for Mr. Nutting. Jenkins has prepared Sims HD quotes

  that did not involve any crane services. The evidence also demonstrates that Jenkins

  has provided at least the following additional services to Sims HD: (1) communicating

  with third parties, such as law enforcement and permitting authorities, regarding Sims

  HD projects; (2) providing substantive input regarding logistical and technical aspects

  of projects; (3) securing engineering drawings necessary to obtain permits to haul

  heavy, oversized loads over the road; and (4) preparing Sims HD sales materials.

        79.    Third, Jenkins acted in concert with Sims HD. For example, Jenkins

  reached out to Norfolk Southern because Mr. Nutting had asked him to determine
                                            37
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 38 of 52 PageID 2719




  who operated that company, which was relevant to a quote that Mr. Nutting was

  preparing. In an email advising Mr. Nutting that he had “a call in to Norfolk

  Southern,” Jenkins used the pronoun “we” to refer collectively to Sims HD and

  himself. 216 By way of another example, Jenkins contacted a deputy at Mr. Nutting’s

  direction regarding “a job that [Mr. Nutting] had coming up.” 217 In the e-mail to the

  deputy, Jenkins again utilized the pronoun “we” to refer collectively to himself and

  Sims HD. 218 Jenkins admitted that he wrote this e-mail on behalf of Mr. Nutting, who

  served as senior manager of Sims HD.

         80.    Fourth, Jenkins indirectly entered into the employ of Sims HD. Edwards

  presented testimony that Sims employees try to assist each other “across companies”

  and are not restricted in the ways in which they are encouraged to help each other’s

  companies. 219 Indeed, Mr. Fisk acknowledged that providing assistance to “help

  related companies” as part of the job of each Sims employee. 220 Mr. Fisk also explained

  that Jenkins assisted Mr. Nutting and Sims HD benefitted from Jenkins working for

  Sims Crane in a manner that was no different than any other Sims Crane employee.

  As discussed extensively, Jenkins prepared quotations for Sims HD services and even

  communicated with others regarding Sims HD projects, prepared Sims HD sales




  216
      Doc. 113-11 at 1; see Testimony of Casey Jenkins, Doc. 100 at 151:25, 152:1–7.
  217
      Testimony of Casey Jenkins, Doc. 100 at 115:6–19.
  218
      Doc. 113-12 at 1; See Testimony of Casey Jenkins, Doc. 100 at 116:1–25, 117:1–2.
  219
      Testimony of Alan Fisk, Doc. 101 at 35:1–8.
  220
      Testimony of Alan Fisk, Doc. 115 at 116:7–17.
                                                38
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 39 of 52 PageID 2720




  materials, secured requisite engineering drawings, and provided substantive input

  regarding logistical and technical aspects of projects.

         81.     Therefore, based on the foregoing, the Court concludes that Jenkins is in

  breach of the Agreement.

                  3. Damages

         82.     Edwards presented testimony describing the substantial knowledge and

  training that any inexperienced salesman must acquire while working for Edwards. A

  salesman working for Edwards gains the requisite skill and knowledge to perform

  effectively only after two or three years. Edwards invests “time and energy” in training

  individuals, making introductions to clients, and the development of relationships.221

  Ms. Schuster explained that hiring someone, especially someone like Jenkins who did

  not previously work in the industry, requires an investment by Edwards of a

  “significant amount of time” in that individual. 222 Indeed, Edwards promotes these

  individuals as “the face of the company,” introduces them to others, and shows them

  “how to do things.” 223 As a result of Jenkins’ departure, Edwards lost all the time and

  “know-how” that it had invested into Jenkins and Edwards hired, relocated, and

  trained a replacement for Jenkins.

         83.     Therefore, the Court concludes that Jenkins’ breach of the Agreement

  caused damages. However, the amount of damages sustained by Edwards is



  221
      Testimony of Jennifer Schuster, Doc. 100 at 32:13–21.
  222
      Id. at 45:8–15.
  223
      Id.
                                                 39
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 40 of 52 PageID 2721




  “incalculable.” 224 Edwards alleges that money damages serve as an inadequate

  remedy. By signing the Agreement, Jenkins agreed that Edwards “may not be

  adequately compensated by damages” for Jenkins’ breach of the Covenant. 225 The

  Court discusses the remedy afforded to Edwards for this claim below.

         B. Tortious Interference

         84.     The parties agree that Florida law governs Edwards’ “tortious

  interference” claim. 226 Florida law recognizes a cause of action for tortious interference

  with a contract and cause of action for tortious interference with a business

  relationship, but “the only material difference appears to be that in one there is a

  contract and in the other there is only a business relationship.” 227 As such, “[f]our

  elements are required to establish tortious interference with a contractual or business

  relationship: (1) the existence of a business relationship or contract; (2) knowledge of

  the business relationship or contract on the part of the defendant; (3) an intentional

  and unjustified interference with the business relationship or procurement of the

  contract’s breach; and (4) damage to the plaintiff as a result of the interference.” 228

         85.     For the third element, “[a] third party intentionally interferes with a

  contract by ‘influencing, inducing, or coercing one of the parties [to the contract] to . .


  224
      Id. at 56:21–25.
  225
      Doc. 113-3 at 2.
  226
      Joint Final Pretrial Statement, Doc. 80 ¶10.
  227
      Smith v. Ocean State Bank, 335 So. 2d 641, 642 (Fla. 1st DCA 1976).
  228
      Howard v. Murray, 184 So. 3d 1155, 1166 (Fla. 5th DCA 2015) (citing Tamiami Trail Tours,
  Inc. v. Cotton, 463 So. 2d 1126, 1127 (Fla. 1985)). See also Chicago Title Ins. Co. v. Alday-Donalson
  Title Co. of Fla., Inc., 832 So. 2d 810, 814 (Fla. 2d DCA 2002) (listing the elements of a claim
  “for tortious interference with a contract or business relationship”).
                                                   40
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 41 of 52 PageID 2722




  . breach the contract.” 229 Additionally, “[f]or the interference to be unjustified, the

  interfering defendant must be a third party, a stranger to the business relationship.” 230

         86.    The parties do not dispute that Edwards employed Jenkins and that

  Jenkins signed the Agreement when Edwards hired him. Similarly, the record does

  not evidence any dispute that Sims Crane and Sims HD knew about the Agreement.

  Jenkins provided the Agreement to Mr. Nutting, and Mr. Fisk instructed Mr. Nutting

  to have Jenkins determine whether Edwards opposed Jenkins’ intended employment

  with Sims Crane. Edwards’ cease-and-desist letter, received by Jenkins, Sims Crane,

  and Sims HD prior to Sims Crane’s effective hiring of Jenkins, further placed

  Defendants on notice of the Agreement.

         87.      Sims Crane and Sims HD also intentionally and unjustifiably procured

  Jenkins’ departure from Edwards for Sims Crane in breach of the Agreement. First,

  Sims Crane and Sims HD were strangers to the relationship between Edwards and

  Jenkins. Mr. Nutting expressly admitted that he recruited Jenkins while Jenkins

  worked at Edwards because Jenkins was already in the industry and had a background

  in the industry. Jenkins admitted that he received text messages from Mr. Nutting on

  his Edwards-issue smartphone, which he erased prior to leaving Edwards. Jenkins

  provided a copy of the Agreement to Mr. Nutting. After Mr. Fisk instructed Mr.

  Nutting to have Jenkins determine whether Edwards opposed Jenkins’ intended


  229
      Westgate Resorts, Ltd. v. Sussman, 387 F. Supp. 3d 1318, 1349 (M.D. Fla. 2019) (alterations
  in original) (quoting Farah v. Canada, 740 So. 2d 560, 561 (Fla. 5th DCA 1999)).
  230
      Salit v. Ruden, McClosky, Smith, Schuster & Russell, P.A., 742 So. 2d 381, 386 (Fla. 4th DCA
  1999).
                                                41
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 42 of 52 PageID 2723




  employment for Sims Crane, Jenkins lied. However, after Jenkins’ misrepresentation,

  but before he began working for Sims Crane, Edwards sent the cease-and-desist letter

  to Jenkins, Sims Crane, and Sims HD. Nonetheless, Sims Crane proceeded with

  employing Jenkins. Indeed, Mr. Fisk testified that, although he was out of town when

  Sims Crane’s April 22, 2019 offer letter to Jenkins was typed, he approved the hiring

  of Jenkins. Additionally, Mr. Fisk admitted that he could have informed Jenkins that

  Sims Cranes decided not to hire him after receipt of the cease-and-desist letter, but he

  did not do so.

            88.    As a result of this interference, Jenkins resigned from Edwards and began

  working for Sims Crane in breach of the Agreement. The Court has previously

  outlined the damages caused to Edwards by Jenkins’ breach.

            89.    Edwards also claims that the attorneys’ fees it has incurred in prosecuting

  this action may be appropriately awarded as tortious interference damages. The

  Agreement requires Jenkins to indemnify Edwards for “reasonable attorneys’ fees and

  costs” that arise “out of any claim or suit resulting from” Jenkins’ breach of the

  “covenants and his failure to perform a duty hereunder.” 231 Edwards’ entitlement to

  its reasonable attorneys’ fees for its breach of contract claim is discussed below. For its

  tortious interference claim, however, Edwards relies on a line of cases analyzing the

  Wrongful Act Doctrine. “Florida follows the American Rule: a party may be awarded




  231
        Doc. 113-3 at 2.
                                                42
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 43 of 52 PageID 2724




  attorney’s fees only when authorized under a statute or by agreement of the parties.” 232

  In other words, “unless a statute or contract provides for attorneys’ fees, a court may

  not award them.” 233 The “Wrongful Act Doctrine” constitutes a narrow exception to

  the American Rule, whereby

                the wrongful act of the defendant has involved the claimant in
                litigation with others, and has placed the claimant in such
                relation with others as makes it necessary to incur expenses to
                protect its interests, such costs and expenses, including
                reasonable attorney’s fees upon appropriate proof, may be
                recovered as an element of damages. 234

         90.    Courts applying the Wrongful Act Doctrine have recognized that the

  doctrine applies “only when litigation ensuing from a party’s wrongful act was against

  a third party—not directly against the defendant.” 235 Here, there was no litigation

  against a third party: Edwards brings its tortious interference claim against Sims Crane

  and Sims HD and, within the same action, a breach of contract claim against

  Jenkins. 236 The cases cited by Edwards do not establish the applicability of this

  doctrine. Thus, to the extent that Edwards relies on the Wrongful Act Doctrine for an




  232
      Grasso v. Grasso, 131 F. Supp. 3d 1303, 1309 (M.D. Fla. 2015) (citing Trytek v. Gale Indus.
  Inc., 3 So. 3d 1194, 1198 (Fla. 2009)).
  233
      MV Senior Mgmt, LLC v. Redus Fla. Housing, LLC, __ So. 3d __, 2020 WL 6778008, at *1
  (Fla. 1st DCA Nov. 18, 2020).
  234
      Grasso, 131 F. Supp. 3d at 1309 (quoting Schwartz v. Bloch, 88 So. 3d 1068, 1071 (Fla. 4th
  DCA 2012)).
  235
      MV Senior Mgmt., 2020 WL 6778008, at *1.
  236
      See Grasso, 131 F. Supp. at 1310 (finding the “third-party element” of the wrongful act
  doctrine to be satisfied where the plaintiff’s daughter-in-law was a party to a prior state court
  action, but not the action before the Court). See also Johnson Law Grp. v. Elimadebt USA, LLC,
  No. 09-CV-81331, 2010 WL 2035284, at *8 (S.D. Fla. May 24, 2010) (“The wrongful act
  doctrine, however, only applies to the costs of litigation with third parties, not subsequent
  litigation with the defendants who committed the wrongful act.”).
                                                 43
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 44 of 52 PageID 2725




  award of attorneys’ fees, this reliance is misplaced. Further, Edwards has not

  submitted any authority in which courts analyzing a tortious interference claim under

  Florida law awarded attorneys’ fees as damages under the claim.

         C. Permanent Injunction

         91.    For its breach of contract claim, Edwards demands judgment specifically

  enforcing the Agreement and permanently enjoining Jenkins from continuing to

  breach. For its tortious interference claim, Edwards alleges that it has no other

  adequate remedy at law or other means to address its loss of “certain competitive

  advantages” and “injury to its goodwill and reputation,” other than the Court

  enjoining Defendants. 237

         92.    A plaintiff who seeks a permanent injunction must demonstrate: “(1) that

  it has suffered irreparable injury; (2) that remedies available at law, such as monetary

  damages, are inadequate to compensate for that injury; (3) that, considering the

  balance of hardships between the plaintiff and defendant, a remedy in equity is

  warranted; and (4) that the public interest would not be disserved by a permanent

  injunction.” 238 “The decision to grant or deny permanent injunctive relief is an act of

  equitable discretion by the district court . . . .” 239




  237
      Doc. 1 at 6.
  238
      eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006).
  239
      Id.
                                                 44
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 45 of 52 PageID 2726




         93.       “Harm is irreparable if an injury is not fully compensable by money

  damages or is difficult to calculate such that awarding damages is impracticable.” 240

  “[A]n injury is regarded as irreparable if there exists no certain pecuniary standard for

  the measurement of damages.” 241 Further, loss of customer goodwill and unfair

  competition may amount to irreparable harm because these losses are difficult to

  calculate. 242

         94.       Here, Edwards has suffered an irreparable injury. Prior to joining

  Edwards, Jenkins had no experience in the specialized heavy lifting, moving, and

  rigging industry. While in Edwards’ employ, Jenkins gained extensive knowledge

  regarding topics such as the specifications and capabilities of different types of

  equipment, permitting, and surveys. He also received training on numerous topics,

  including estimator training and safety training. Jenkins used this knowledge and

  training while in Edwards’ employ, and his generated revenue increased during his


  240
      N. Harris Computer Corp. v. DSI Invest., LLC, No. 1:19-CV-00142-GNS, 2019 WL 7546594,
  at *4 (W.D. Ky. Nov. 12, 2019) (citing Basicomputer Corp. v. Scott, 973 F.2d 507, 511 (6th Cir.
  1992)). See also Liza Danielle, Inc. v. Jamko, Inc., 408 So.2d 735, 738 (Fla. 3d DCA 1982)
  (“Irreparable injury is an injury of such a nature that it cannot be redressed in a court of law
  or, as the rule has been otherwise stated, the injury must be of a peculiar nature, so that
  compensation in money cannot atone for it.”).
  241
      United Carbon Co. v. Ramsey, 350 S.W.2d 454, 456 (Ky. Ct. App. 1961).
  242
      N. Harris Computer Corp., 2019 WL 7546594, at *4. See also First Fin. Bank, Nat’l Assoc. v.
  Williams, No. 5:19-CV-128-TBR, 2019 WL 4865888, at *4 (W.D. Ky. Oct. 2, 2019) (“Courts
  have consistently held that breach of a non-complete clause and loss of goodwill constitute
  irreparable injury.”); Certified Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d
  535, 550 (6th Cir. 2007) (“The likely interference with customer relationships resulting from
  the breach of a non-compete agreement is the kind of injury for which monetary damages are
  difficult to calculate); GPS Indus., LLC v. Lewis, 691 F. Supp. 2d 1327, 1337 (M.D. Fla. 2010)
  (stating that Florida law provides that the violation of an enforceable restrictive covenant
  creates a presumption that the person seeking enforcement of a restrictive covenant has
  suffered an irreparable injury).
                                                 45
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 46 of 52 PageID 2727




  employment. Mr. Nutting admitted that he recruited Jenkins because he was already

  in the industry—presence that resulted from his employment with Edwards—and had

  a background in the industry—background gained as a result of his employment with

  Edwards. Jenkins used this knowledge, training, and skill set to help Sims Crane and

  Sims HD in their provision of the same services provided by Edwards. Edwards hired,

  relocated, and trained a replacement for Jenkins following his departure. The harm

  suffered is irreparable. Indeed, Ms. Schuster testified that the loss of Jenkins, who

  gained “know-how” and the benefit of Edwards’ substantial investment of time and

  training, to a competitor in the market is “incalculable.” 243 Jenkins also agreed, by

  signing the Agreement, that Edwards “may not be adequately compensated by

  damages for a breach” of the Agreement and that Edwards would be entitled to

  “injunctive relief and specific performance,” among other remedies. 244

            95.    Further, the balance of hardships weighs in Edwards’ favor. As

  discussed, Jenkins’ background in the industry, which he gained only as a result of his

  employment with Edwards, served as the basis for Mr. Nutting’s recruitment of him.

  Edwards is qualified to work for competitors of Edwards only because of Edwards’

  investment in him. A defendant who voluntarily enters into a covenant not to compete

  and receives “substantial benefits from his employment . . . cannot now claim that the

  harm from enforcing the [c]ovenant he agreed to would be too great a hardship on




  243
        Testimony of Jennifer Schuster, Doc. 100 at 56:21–25.
  244
        Doc. 113-3 at 2.
                                                   46
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 47 of 52 PageID 2728




  him.” 245 Any argument that current economic conditions weigh against an injunction

  is unpersuasive. Edwards notified Jenkins that it would seek to enforce the Covenant

  in April of 2019, before Jenkins began working for Sims Crane. Edwards even

  provided Jenkins with the opportunity to remain in its employ until he found

  employment other than the job at Sims Crane, but Jenkins rejected this offer, advising

  that he would “rather take [his] chances [of being sued] and go with Sims.” 246 After

  Jenkins lied about Edwards’ position regarding his employment with Sims Crane,

  Edwards further placed Defendants on notice of its position through the cease-and-

  desist letters. Nonetheless, despite Edwards’ actions, Jenkins decided to work for Sims

  Crane. And despite any difficulty Jenkins faced as a result of his travel schedule while

  in Edwards’ employ, such difficulty does not relieve Jenkins of his responsibilities

  under the Agreement.

         96.    The entry of a permanent injunction does not disserve the public interest.

  There is a public interest in enforcing voluntarily assumed contract obligations. 247

  Jenkins voluntarily entered into the Agreement. Denying enforcement of the Covenant

  to Edwards would contravene the public interest. As such, the entry of a permanent

  injunction does not disserve the public interest.


  245
      Gardner Denver Drum LLC, 2006 WL 1005161, at *11.
  246
      Testimony of Jennifer Schuster, Doc. 100 at 48:11–17; Testimony of Jason Edwards, Doc. 100 at
  92:15–25 (internal quotation marks omitted).
  247
      Fruit of the Loom v. Zumwalt, No. 1:15CV-131-JHM, 2015 WL 7779524, at *5 (W.D. Ky.
  Dec. 2, 2015). See also New Horizons Computer Learning Ctrs., Inc. v. Silicon Valley Training
  Partners, Inc., No. 2:02CV459FTM29SPC, 2003 WL 23654790, at *8 (M.D. Fla. Nov. 12,
  2003) (“Under Florida law, the public has an interest in the enforcement of restrictive
  covenants.”).
                                                 47
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 48 of 52 PageID 2729




            97.    Therefore, based on the foregoing, the Court concludes that Jenkins must

  be enjoined from working in any capacity for Sims Crane or Sims HD. The Court also

  concludes that Sims HD and Sims Crane shall be enjoined from employing Jenkins in

  any capacity. In the Agreement, Edwards and Jenkins agreed that Edwards “may not

  be adequately compensated by damages for a breach by” Jenkins of the Covenant and,

  in such event, the two-year period of time within the Covenant “shall be deemed

  extended for a period equal to the respective period during which [Jenkins] is in breach

  thereof, in order to provide for injunctive relief and specific performance for a period

  equal to the full term thereof.” 248 Thus, the injunction will be in effect until May 21,

  2022, which is two years from the date of the Court’s Order finding Defendants to be

  in civil contempt. See docket entry 94.

            D. Attorneys’ Fees

            98.    The Agreement provides that Jenkins “shall indemnify and hold

  [Edwards] harmless from any . . . cost or expense (including reasonable attorneys’ fees

  and expenses) arising out of any claim or suit resulting from [Jenkins’] breach of these

  covenants and his failure to perform a duty hereunder." 249 The Agreement is between

  Edwards and Jenkins only. Jenkins breached the Covenant and Edwards brought the

  breach of contract claim against him for his breach. Thus, Edwards is entitled to

  recover its reasonable attorneys’ fees from Jenkins for its breach of contract claim.




  248
        Doc. 113-3 at 2.
  249
        Id.
                                               48
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 49 of 52 PageID 2730




         99.     Edwards argues in its proposed findings of fact and conclusions of law

  that it incurred and paid “approximately $285,000” in legal fees in advance of trial. 250

  Indeed, Ms. Schuster testified at trial that Edwards had “incurred attorney’s fees of

  approximately $285,000.” 251 Thus, this amount does not include any attorneys’ fees

  incurred during or after trial. Edwards bases the corresponding rates on hourly rates

  previously provided, arguing that such rates are both reasonable and consistent with

  prevailing market rates for attorneys with comparable experience in business litigation.

  Additionally, the Court previously found that Edwards is entitled to its reasonable

  attorneys’ fees incurred in prosecuting Defendants’ violations of the Preliminary

  Injunction and ordered Defendants to pay to Edwards the attorneys’ fees reasonably

  and necessarily incurred by Edwards in prosecuting Defendants’ violations of the

  Preliminary Injunction. 252 The parties thereafter stipulated to “an amount of

  reasonable attorneys’ fees as sought by Edwards in its Motion for Determination of

  Attorneys’ Fees and Costs on Defendant[s]’ Contempt,” but asked the Court to “defer

  entering an order and judgment in that amount until the Court enters its order and

  judgment” on this action’s merits. 253 Although Edwards represents in its proposed

  findings of fact and conclusions of law that the parties agreed to $30,000, the parties’

  stipulation does not specify an amount, nor does the record evidence the stipulated




  250
      Doc. 117 at 30.
  251
      Testimony of Jennifer Schuster, Doc. 100 at 56:14–17.
  252
      Doc. 94 at 21.
  253
      Doc. 109 at 1.
                                                 49
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 50 of 52 PageID 2731




  amount. Edwards vaguely represents that the $285,000 amount “includes fees incurred

  in connection with the contempt proceedings.” 254

            100. Although the Court concludes that Edwards is entitled to its reasonable

  attorneys’ fees, the Court declines to award a specified amount of reasonable attorneys’

  fees to Edwards at this time. The amount sought by Edwards is incomplete, as it does

  not include those fees incurred during trial. Additionally, Defendants have not had an

  opportunity to respond to the amount sought by Edwards and, therefore, potential for

  agreement on the requested amount may exist. Clarification regarding the amount to

  which the parties stipulated for Edwards’ prosecution of the violations of the

  Preliminary Injunction is also required. Therefore, Edwards shall move for a specified

  amount of reasonable attorneys’ fees within the time provided below.

  III.      CONCLUSION

            Accordingly, it is now ORDERED:

            1. Plaintiff Edwards Moving & Rigging, Inc. is entitled to judgment in its favor

            and against Defendant Casey Jenkins on Plaintiff’s breach of contract claim

            (Count I);

            2. Plaintiff Edwards Moving & Rigging, Inc. is entitled to judgment in its favor

            and against Defendants Sims Crane & Equipment Co. and Sims HD, LLC on

            Plaintiff’s tortious interference claim (Count II);




  254
        Doc. 117 at 31.
                                                 50
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 51 of 52 PageID 2732




        3. Defendant Casey Jenkins will be ENJOINED from working for Defendant

        Sims Crane & Equipment Co. or Defendant Sims HD, LLC, in any capacity

        through and including May 21, 2022;

        4. Defendant Casey Jenkins will be ENJOINED from providing any services

        to, or acting in concert with, Defendant Sims Crane & Equipment Co. or Sims

        HD, LLC, or any person employed by either of those companies, in any

        capacity through and including May 21, 2022;

        5. Defendant Sims Crane & Equipment Co. and Sims HD, LLC will be

        ENJOINED from employing Defendant Casey Jenkins in any capacity through

        and including May 21, 2022;

        6. Defendant Casey Jenkins shall indemnify Plaintiff Edwards Moving &

        Rigging, Inc. for Plaintiff’s reasonable attorneys’ fees and expenses arising from

        Jenkins’ breach of the Agreement. As provided in Rule 54(d), Fed. R. Civ. P.,

        within FOURTEEN (14) DAYS of the date of the Judgment and Permanent

        Injunction, Plaintiff shall move the Court to award the amount of its reasonable

        attorneys’ fees and expenses. To the extent that Defendant Jenkins opposes such

        relief, he shall respond within the time provided by the Local Rules.

        7. A Final Judgment and Permanent Injunction will enter by separate order.

        DONE AND ORDERED in Tampa, Florida on December 29, 2020.




                                            51
Case 8:19-cv-01004-CEH-SPF Document 119 Filed 12/29/20 Page 52 of 52 PageID 2733




  Copies to:
  Counsel of Record and Unrepresented Parties, if any




                                          52
